ATTORNEYS FOR APPELLANTS:               ATTORNEY FOR APPELLEES:


JEFFREY A. MODISETT                     BARBARA J. BAIRD

Attorney General of Indiana                  Macey, Macey and Swanson
                                             Indianapolis, Indiana
JOHN LARAMORE
Deputy Attorney General


JAMES A. GARRARD

Deputy Attorney General
Indianapolis, Indiana



                                   IN THE

                          SUPREME COURT OF INDIANA


INDIANA STATE EMPLOYEES APPEAL    )     Supreme Court Cause Number
COMMISSION, INDIANA STATE         )     49S02-0101-CV-71
PERSONNEL DEPARTMENT, ET AL.,           )
                                        )
      Appellants-Respondents,                )
                                        )    Court of Appeals Cause Number
            v.                          )    49A02-9810-CV-818
                                        )
JUDITH BISHOP and SARAH HARPOLD,  )
      Appellees-Petitioners,            )

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

INDIANA STATE EMPLOYEES APPEAL    )
COMMISSION, INDIANA STATE         )
PERSONNEL DEPARTMENT, ET AL.,           )
                                        )
      Appellants- Respondents,               )
                                        )    Court of Appeals Cause Number
            v.                          )    49A02-9810-CV-819
                                        )
PATRICIA GREENE, ANGELA STOWE,    )
and KAREN WALTERS,                      )
                                        )
      Appellees-Petitioners.            )


                    APPEAL FROM THE MARION SUPERIOR COURT
                    The Honorable Patrick McCarty, Judge
                     Cause Nos.    49D03-9601-CP-48-0001
                                     49D03-9601-CP-48

                           ON PETITION TO TRANSFER

                              February 2, 2001

RUCKER, Justice

      Judith Bishop, Sarah  Harpold,  Patricia  Greene,  Angela  Stowe,  and
Karen  Walters  were  clerical  employees  (referred  to   collectively   as
“Employees”) of the Rockville Training Center.  Employees  filed  grievances
with  the  State  Employees’  Appeals  Commission  (“SEAC”)  complaining  of
unlawful pay disparity.  More specifically, Employees  contended  they  were
required to work 40 hours per week for the same biweekly salary received  by
employees in the same job classification at state offices who were  required
to work only 37.5 hours per week.  The  SEAC  denied  Employees’  complaint.
Upon judicial review the trial court reversed the decision in part,  finding
among other things that Employees were entitled to back pay  beginning  from
the date of hire.  The SEAC appealed, and the Court of Appeals  in  separate
opinions determined that the employees were entitled to back  pay  but  only
for a time period beginning ten days  before  they  filed  their  respective
complaints.  See State Employees’ Appeals Comm’n v. Bishop, 721 N.E.2d 881
(Ind. Ct. App. 1999); State Employees’ Appeals Comm'n v. Greene, 716 N.E.2d
54 (Ind. Ct. App. 1999).
      In seeking transfer[1] Employees argue among  other  things  that  the
Court of Appeals’ opinion conflicts with State v.  Martin,  460 N.E.2d 986
(Ind. Ct. App. 1984).  The result in that case allowed a  group  of  Indiana
State Prison teachers to obtain back pay from the  time  the  pay  disparity
first affected them.  Id. at 991.  In this case the trial  court  relied  on
Martin in reversing the decision of the SEAC but the Court  of  Appeals  did
not.  We hereby grant transfer and  summarily  affirm  the  opinion  of  the
Court of Appeals.  Ind. Appellate Rule 11(B)(5).  The decision in  State  v.
Martin is disapproved.
SHEPARD, C.J., and DICKSON and BOEHM, JJ., concur.
SULLIVAN, J., not participating.

-----------------------
      [1]  By Order issued  contemporaneously  with  this  opinion,  we  sua
sponte consolidated the two appeals to consider  the  pending  petitions  to
transfer.